Title: To John Adams from Benjamin Rush, 6 September 1809
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Septr: 6th 1809.

Although for many years past I have read nothing, but books upon medicine on week days, & upon Religion on Sundays, and have expected to continue to do so as long as I lived, yet you have almost persuaded me to read Fox’s history of James the Second. Your praise of it is enough for me, for I know how much your habits of reading and thinking qualify you to judge of the merit of books that describe the interior of Courts, & the political recesses of the human heart.
Have you seen Bishop Gregoire’s letter to Mr: Barlow upon the subject of the frontispiece of the late edition of his Columbiad? It is a masterly performance, and exposes with great eloquence the folly and madness of infidelity.
You wonder how Parson Caldwell became possessed of Certificates!—he acted as a deputy qr: master in the army and at a time when purchases were pur made, only with that species of paper money, and when the pay of qr: masters, was a Commission upon all purchases made with them.
Have you never observed a passion for going abroad to attend a guilty conscience? The jolting of a Carriage, & the Company of Strangers seem to act as opiates upon it. The gentleman who lately visited you from new Jersey—with the largest house in Burlington & every thing in, and about it to make it comfortable, cannot stay a week at home. New-York—New Ark—Princeton, (not Philada often latterly) are the usual places of his resort, but the noise and variety of these places it seems have not been sufficiently soporific for the pain of his mind—hence his late excursion to Boston. Home is generally the only resting place to a man at 70 who has preserved his innocence in his journey through life.
You charge me with—the feelings of patriotism I grant that man is naturally a domestic—a social & a political—or rational animal—and that Horace’s line is in general true, “naturam expellas furca, tamen deque usque recurrit.”
but, those trible passions have been, and may be subdued. There are political, as well as social & domestic monks. Happy the man that in the present state of our Country has put on the hood, and that can look upon a newspaper, and the history of town meetings as an old Fryar looks upon a blooming young woman. If I have not attained to this felicity, I have in a great measure deserved it,—for I  generally hear, and read, with  the same indifference of the proceedings of the leaders of both the great parties that now agitate and divide our country.
My Son Richard brought home from Maryland a few days ago, his charming bride. We are all delighted with her. She possesses highly cultivated understanding—gentle manners, and the whole circle of domestic accomplishments.
I am now busily engaged in revising the proof sheets of an edition of the celebrated Dr: Sydenham’s works with notes, and the 3rd: edition of my medical inquiries. To the latter I have made considerable Additions. They will both be published abo I hope sometime in November. Such is the physical and moral influence of a man’s constant employments that it is upon the his body & mind, of man that it is said in England, “a button maker becomes a button & a buckle maker a buckle in the course of his life.” Do not wonder then if you should hear of my habits of book making should making, having converted me in proof sheets & calfskin, or of my habits of feeling pulses, into a pulse glass, or a stop watch. I exist almost wholly in those two employments.
ADieu. from ever yours 
Benjn: Rush